Citation Nr: 1635512	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left foot numbness.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella.

4.  Entitlement to a disability manifested by muscle cramping (also claimed as joint pain).

5.  Entitlement to a disability rating greater than 10 percent prior to November 29, 2012, and effective March 2, 2013, for left knee chondromalacia of patella with bipartite patella.

6.  Entitlement to an initial compensable rating for left hip strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to April 1993, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for left foot numbness.  The RO also denied the Veteran's claims of service connection for a low back disability (which was characterized as a low back condition), a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella (which was characterized as cervical disc disease with left C6 radiculopathy (claimed as joint pain in the shoulders, neck, and arms)), and for a disability manifested by muscle cramping (also claimed as joint pain) (which was characterized as muscle cramping).  The RO further denied the Veteran's claims of service connection for a disability rating greater than 10 percent prior to November 29, 2012, and effective March 2, 2013, for left knee chondromalacia of patella with bipartite patella (which was characterized as a claim for a disability rating greater than 10 percent for left knee chondromalacia of patella with bipartite patella).  The RO finally granted a claim of service connection for left hip strain, assigning a zero percent (non-compensable) rating effective December 4, 2009.  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in July 2013.  A videoconference Board hearing was held in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a January 2013 rating decision, the RO assigned a temporary total (100 percent) disability rating effective November 29, 2013, based on surgical or other treatment necessitating convalescence, and a 10 percent rating effective March 1, 2013, for the Veteran's service-connected left knee chondromalacia of patella with bipartite patella.  Accordingly, the Board finds that the Veteran's increased rating claim for left knee chondromalacia of patella with bipartite patella should be recharacterized as stated on the title page of this decision.

In a March 2016 rating decision, the RO denied, in pertinent part, a claim of service connection for asthma (claimed as chronic pneumonia).  The Veteran disagreed with this decision in April 2016.  The RO issued a Statement of the Case (SOC) on this issue to the Veteran and his service representative in August 2016.  As the time for perfecting an appeal on this claim has not yet expired, this issue is not before the Board.  See 38 C.F.R. § 20.302 (2015).

The Board notes that, in statements on the record at his April 2016 hearing, the Veteran requested that his appeal as to whether new and material evidence has been received to reopen a claim of service connection for left foot numbness and for service connection for a low back disability, a cervical spine disability, and for a disability manifested by muscle cramping be withdrawn.  See Board hearing transcript dated April 18, 2016, at pp. 2.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 10 percent prior to November 29, 2012, and effective March 2, 2013, for left knee chondromalacia of patella with bipartite patella and entitlement to an initial compensable rating for a left hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In statements made on the record at his December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal as to whether new and material evidence has been received to reopen a claim of service connection for left foot numbness and for service connection for a low back disability, a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella, and for a disability manifested by muscle cramping be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of whether new and material evidence has been received to reopen a claim of service connection for left foot numbness and entitlement to service connection for a low back disability, a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella, and for a disability manifested by muscle cramping.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted in the Introduction, after the Veteran perfected a timely appeal on the issues of whether new and material evidence has been received to reopen a claim of service connection for left foot numbness and entitlement to service connection for a low back disability, a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella, and for a disability manifested by muscle cramping, he requested that his appeal for these claims be withdrawn in statements made on the record at his April 2016 Board hearing.  See Board hearing transcript dated April 18, 2016, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The issue of whether new and material evidence has been received to reopen a claim of service connection for left foot numbness is dismissed.

Entitlement to service connection for a low back disability is dismissed.

Entitlement to service connection for a cervical spine disability, including as due to service-connected left knee chondromalacia of patella with bipartite patella, is dismissed.

Entitlement to a disability manifested by muscle cramping (also claimed as joint pain) is dismissed.


REMAND

The Veteran also contends that his service-connected left knee chondromalacia of the patella with bipartite patella and service-connected left hip strain are both more disabling than currently evaluated.  He specifically contends that both of these disabilities make it extremely difficult for him to walk and squat.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Veteran specifically testified at his April 2016 videoconference Board hearing that both his service-connected left knee chondromalacia of the patella with bipartite patella and service-connected left hip strain had worsened since he last had been examined for VA adjudication purposes.  See Board hearing transcript dated April 18, 2016, at pp. 9-10.  A review of the Veteran's VBMS eFolder shows that his most recent VA examination for the left knee occurred in February 2010 and his most recent VA examination for the left hip occurred in April 2013.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations for the left knee in February 2010 and for the left hip in April 2013, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected left knee chondromalacia of the patella with bipartite patella and service-connected left hip strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected left knee chondromalacia of the patella with bipartite patella in recent years or for his service-connected left hip strain since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left knee chondromalacia of the patella with bipartite patella.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left knee chondromalacia of the patella with bipartite patella is manifested by moderate recurrent subluxation or lateral instability or severe recurrent subluxation or lateral instability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left hip strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left hip strain is manifested by thigh flexion limited to 45 degrees, thigh flexion limited to 30 degrees, thigh flexion limited to 20 degrees, or thigh flexion limited to 10 degrees.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


